DETAILED ACTION
The present application has been made of the record and currently claims 1, 6-14, and 17-20 are pending, while claims 2-5 and 15-16 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 9/14/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2020 and 11/19/2021 has been accepted and is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 9, 10, 14, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “peripheral flange” in claims 1, 6, 14, 17, and 19 when used to refer to element 325 of the elected invention, Species C shown in Figures 7-9, appears to be contrary to what one reasonably skilled in the art would understand as the ordinary meaning of the term “peripheral flange”. It appears as though one reasonably skilled in the art would understand the ordinary meaning of “peripheral flange” to refer to a radially extending element such as element 135 as opposed to the structural configuration element 325. It further appears as though one reasonably skilled in the art would refer to element 325 of the elected invention as an axially extending collar or language similar thereto and would not consider such a structure as a “peripheral flange”.
It is noted wherein the specification, with reference to Figures 7-9 in paragraph [0023], recites “axially extending peripheral collar or flange 325 sized to receive and axially align with the hex-shaped exterior portion” however, as stated above, the use of “flange” to describe element 325 in Figures 7-9 appears contrary to the ordinary meaning of what one reasonably skilled in the art would understand it to mean.
	As best understood, to further prosecution, the limitations will be considered as directed to a peripheral collar. 

9, 10, 19, and 20, the limitation "hex-shaped" renders the claim(s) indefinite as it is unclear as to what the definitive definition of an element that is “hex-shaped” would be considered because “hex-shaped” appears it could be referring to a hexagon or it could be referring to a shape that does not comprise a curve and it is a plane figure with at least three straight sides and angles, and typically five or more, also known as a polygon. As such, the metes and bounds of the claims cannot be determined.
To further prosecution, the limitation “hex-shaped” will be considered an element comprising a polygonal shape. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 11-14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WARD (WO 2019111023).
	Claim 1, as best understood, Ward discloses: 
A fluid control assembly (considered as the combination of Figs. 4, 5, 6 and 13) comprising: 

an end adapter (considered as 40 in Fig. 4) including a male threaded end screw (considered as 8 in Fig. 4) threadably assembled with the female threaded end port (see Fig. 6), an end connector (considered as 41 in Fig. 4), and an internal passage (see Fig. 6 where there is an internal passage throughout) extending from the end connector to the end screw; 
wherein the end adapter includes at least one outer peripheral recess (considered as 42 in Fig. 4), and the body includes a peripheral flange (considered as the combination of 59 and 51 in Figs. 5-6) ; 
wherein a portion (considered as 51 in Fig. 6) of the peripheral flange in circumferential alignment with the at least one outer peripheral recess is deformed into interlocking engagement with the at least one outer peripheral recess to rotationally secure the end adapter with respect to the body (see Fig. 13).

	Claim 6, as best understood, Ward discloses:
The assembly of claim 1, wherein the peripheral flange (considered as 59 in Fig. 5) comprises an axially extending collar (considered as 51 in Fig. 5), extending axially outward from an end face of the body end port (see Figs. 5-6).

	Claim 11, Ward discloses:
The assembly of claim 1, wherein the body comprises a valve body (the body is considered to be a “valve body” because it’s capable of housing a valve).
	
	Claim 13, Ward discloses:


	Claim 14, as best understood, Ward discloses: 
A method of making a mechanically locked threaded connection, the method comprising: 
providing a body (considered as 50 in Fig. 5) including a female threaded end port (considered as 7 in Fig. 5) and 
an end adapter (considered as 40 in Fig. 4) including a male threaded end screw (considered as 8 in Fig. 4) and an end connector (considered as 10 in Fig. 4), wherein the end adapter includes at least one outer peripheral recess (considered as 42 in Fig. 5), and the body includes a peripheral flange (considered as 59 in Fig. 5); 
threadably assembling the male threaded end screw with the female threaded end port; 
deforming a portion of the peripheral flange into interlocking engagement with the at least one outer peripheral recess to rotationally secure the end adapter with respect to the body.
It appears that one of ordinary skill in the art would be required to fulfill these steps in the making the connection between the body and end adapter. 

	Claim 17, as best understood, Ward discloses:
The method of claim 14, wherein the peripheral flange comprises an axially extending collar, extending axially outward from an end face of the body end port.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ward as applied to claims 1, 6 and 17.
In regards to claim 9, as best understood, Ward discloses the assembly of claim 6, 
wherein the end adapter comprises a exterior portion at least partially received within the collar (see Fig. 6 where the exterior portion is partially received within the collar), 
the exterior portion2 4831-3197-7208, v.1Application No.: 16/665,009Docket No.: 22188.08394including two flat portions (considered as a “notch” of the exterior portion; see page 9, lines 30-35 where the recesses are being interpreted as flat since it can take many forms and depths; see page 11, lines 11-15 where multiple recesses could be used) defining the at least one recess with a portion of the collar deformed into interlocking engagement with the at least one flat portions, 
but does not explicitly disclose a “hex-shaped” (interpreting as an exterior portion shaped as a polygon) exterior portion2 4831-3197-7208, v.1Application No.: 16/665,009Docket No.: 22188.08394including a plurality of flat portions defining the at least one recess.

It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the shape of the exterior portion of Ward to be in the shape of a polygon because collars are known to comprise the shape of a polygon to allow a wrench to toque a male end threaded portion into a female threaded portion. In addition, an exterior portion shaped as a polygon would further enhance rotational prevention due to the amount of contact area between the body relative to the end adaptor (see page 10, lines 1-2 where Ward discloses that the recesses on the exterior portion prevent rotational of the ferrule relative to the spigot). 
It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B)).
In addition, applicant's specification does not explain the criticality of the “hex-shape” of the exterior portion. Thus, one of ordinary skill in the art can modify the shape of the exterior portion as desired for the intended use.

	In regards to claim 10, as best understood, Ward further discloses:

	
In regards to claim 12, Ward discloses the assembly of claim 1 that fittings are known to comprise rigid materials such as metal, 
but does not explicitly disclose wherein the body and end adapter comprise at least one of stainless steel, carbon steel, and brass. 
However, metals are defined as an alloy or mixture composed wholly or partly of such substances such as brass (see https://www.dictionary.com/browse/metal).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a metal such as brass on the body and end adapter because Ward discloses that it is known for fittings to comprise rigid materials such as metal (see page 1, lines 14-15). 
It has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) in MPEP 2144.07. 

In regards to claim 19, as best understood, Ward discloses the method of claim 17, wherein the end adapter comprises a exterior portion at least partially received within the collar (see Fig. 6 where the exterior portion is partially received within the collar), the exterior portion including a two flat portions (considered as a “notch” of the exterior portion; see page 11, lines 11-15 where multiple recesses could be used) defining the at least one recess, 

but does not explicitly disclose a “hex-shaped” (considered as a polygon) exterior portion2 4831-3197-7208, v.1Application No.: 16/665,009Docket No.: 22188.08394including a plurality of hex flats defining the at least one recess.
However, Ward discloses that the end adapter is screwed into the body and the collar partially receives the end adapter (see page 10, lines 10-13; see Fig. 6 where the exterior portion is partially received within the collar). In addition, Ward discloses that the exterior portion comprises either a single or multiple flat portions corresponding to single or multiple point(s) on the collar (see page 11, lines 11-15) and that “the main feature of the notch is to provide an engaging surface formed by the end face 43, to prevent rotation of the ferrule relative to the spigot” (see page 10, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the shape of the exterior portion of Ward to be in the shape of a polygon because collars are known to comprise the shape of a polygon to allow a wrench to toque a male end threaded portion into a female threaded portion. In addition, an exterior portion shaped as a polygon would further enhance rotational prevention due to the amount of contact area between the body relative to the end adaptor (see page 10, lines 1-2 where Ward discloses that the recesses on the exterior portion prevent rotational of the ferrule relative to the spigot). 
It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B)).


	In regards to claim 20, Ward further discloses:
The method of claim 19, wherein the hex-shaped exterior portion includes a necked-down axially inner portion (considered as 43 in Fig. 4) sized to be received within the collar (see Fig. 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nobileau (U.S. Patent No. 4,793,754) discloses a similar coupling where there is a body and end adaptor threadably connected together wherein the body comprises an axially extending collar deformable into the recesses of the end adaptor.
Windsor (U.S. Patent No. 1,069,916) discloses a similar coupling where there is a body and end adaptor threadably connected together wherein the body comprises an axially extending collar deformable into the recesses of the end adaptor. 
Worthing (U.S. Patent No. 5,215,336) discloses a similar coupling where there is a body and end adaptor threadably connected together wherein the body comprises an axially extending collar deformable into the recesses of the end adaptor.
Blizard (U.S. Patent No. 3,522,830) discloses a nut comprising similar structure to the body of the present invention. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./ 
Examiner, Art Unit 3679                                                                                                                                                                                          
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679